213 F.2d 871
SYKES,v.PEPPERSACK, WARDEN.
No. 6803.
United States Court of Appeals, Fourth Circuit.
Argued May 31, 1954.Decided June 2, 1954.

Venable Vermont, Spartanburg, S.C., for appellant.
H. Clifton Owens, Asst. Atty. Gen., of Maryland (Edward D. E. Rollins, Atty. Gen., of Maryland, on brief), for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order discharging a writ of habeas corpus and remanding petitioner to the custody of the warden of a penitentiary where he is imprisoned under the judgment and sentence of a state court.  The contentions of appellant are entirely without merit, and, if the appeal were properly before us, the order appealed from would be affirmed.  The appellant has failed to obtain, however, the certificate of probable cause required by 28 U.S.C. § 2253.  The appeal will accordingly be dismissed.


2
Appeal dismissed.